                 Case 2:18-cr-00132-RAJ Document 902 Filed 03/04/21 Page 1 of 1



                                                                    Hon. Richard A. Jones
 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6
                           WESTERN DISTRICT OF WASHINGTON
 7
     UNITED STATES OF AMERICA,        )
 8
                                      )               No. 2:18-cr-00132-RAJ
 9              Plaintiff,            )
                                      )
10
           v.                         )
11                                    )               ORDER GRANTING
                                      )               MOTION FOR LEAVE TO FILE
12
                                      )               OVERLENGTH MOTION FOR
13                                    )               COMPASSIONATE RELEASE
     PATRICK DYON WILLIAMS,           )
14                                    )
15              Defendant.            )
     ________________________________ )
16

17            The Honorable Richard A. Jones, having reviewed Defendants’ Motion for Leave
18
     to File Overlength Motion for Compassionate Release Pursuant to 18 U.S.C. §
19

20
     3582(c)(1), being familiar with the pertinent records, files, and proceedings, and finding

21   good cause, hereby orders that the Motion (Dkt. # 895) is GRANTED. Defendant’s
22
     overlength motion of 29 pages is accepted.
23
              DATED this 4th day of March, 2021.
24

25

26                                                    A
27                                                    The Honorable Richard A. Jones
28                                                    United States District Judge

     ORDER GRANTING OVERLENGTH MOTION                                              Luminata, PLLC
     2:18-cr-00132-RAJ
                                                                           212 Broadway E. #22815
                                                                                Seattle, WA 98102
                                                                                    (360) 726-3130
                                                                           marla@luminatalaw.com
